*840ON REHEARING
We granted a rehearing for the purpose of reviewing our determination as to the applicability of LSA R.S. 13:971. We now conclude that R.S. 13:971 is not applicable, since the parties moving to proceed in forma pauperis were defendants rather than plaintiffs. We recall and vacate our previous order of May 23, 1979 which remanded the appeal to the trial court to permit the court reporters of the Sixteenth Judicial District Court to traverse the appellants’ right to proceed in forma pauperis.
It is further ordered that the appeal proceed according to law.
ORDER TO REMAND RECALLED •AND VACATED.